MEMORANDUM2
Luis Carlos Porras-Rodriguez appeals his conviction, pursuant to a guilty plea, and sentence for being an alien found in the United States in violation of 8 U.S.C. § 1326.
Relying on Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), Porras-Rodriguez contends that the district court erred when it increased his base offense level by 16 points, because *703the fact that his prior deportation followed an aggravated felony conviction was neither admitted nor proven beyond a reasonable doubt to a jury. He further contends that Apprendi calls into question the continuing validity of Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). Porras-Rodriguez’s contentions, however, are foreclosed by our recent decision in United States v. Pacheco-Zepeda, 234 F.3d 411, 413-14 (9th Cir.2000), amended (Feb. 8, 2001). United States v. Castillo Rivera, 244 F.3d 1020 (9th Cir.2001).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.